DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-6 in the reply filed on 06 April 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 April 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veiga (US 2003/0060104 A1).
With respect to claim 1, Veiga discloses the outer surfaces, i.e. a first surface and a second surface, of a one-piece woven air bag structure have a solid polymeric film laminated on them through the use of polyurethane adhesives; the solid polymeric film is made from polyurethane ([0025]). Thus, Veiga discloses the following structure: first bonding layer/first adhesive layer/fabric layer/second adhesive layer/second bonding layer. While there may be no explicit disclosure regarding the one-piece woven air bag structure being a three-dimensional fabric layer, given that it is inflatable and has depth and height and is identical to that of the present invention (see instant specification, [0028], which discloses the three-dimension fabric structure is used in cushioning protective textiles and inflatable protective materials), then it is clear the one-piece woven air bag structure would necessarily inherently be a three-dimensional fabric layer.
With respect to claim 5, Veiga discloses the polyurethane adhesive is a thermosetting polyurethane ([0059]).
Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veiga (US 2003/0060104 A1) and the evidence provided by Madani et al. (The aggregation status of nanosilicas and silica fume, used in cementitious mixtures, “Madani”) and Lexico (Nanoscale).
With respect to claim 6, Veiga discloses the polyurethane adhesive includes finely ground silica, such as Aerosil 380 ([0061]); as evidenced by Madani, the median particle size of Aerosil 380 is 9.2 µm (page 4, “The aggregation status… The median size of aggregates of silica fume, Aersosil 200 and Aerosil 380 were determined as 7.2 µm, 8.9 µm and 9.2 µm, respectively”); the definition of “nanoscale”, as evidenced by Lexico, is “of a size measurable in nanometers or microns” (page 1). Thus, the Aerosil 380 is a nano-scale silicon dioxide additive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Veiga (US 2003/0060104 A1) as applied to claim 1 above.
With respect to claim 2, Veiga discloses the yarns have deniers of about 70D-1200D and having weave counts, i.e. weaving density, of from about 20-150 yarns/in ([0047]), which overlaps with the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the denier and weaving density, including over values presently claimed, in order to provide a fabric having improved tear resistance and is useable in air bag and side curtain applications ([0047]).
With respect to claim 3, Veiga discloses the yarns have deniers of about 70D-1200D and having weave counts, i.e. weaving density, of from about 20-150 yarns/in ([0047]), which overlaps with the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the denier and weaving density, including over values presently claimed, in order to provide a fabric having improved tear resistance and is useable in air bag and side curtain applications ([0047]).
With respect to claim 4, Veiga discloses the polyurethane adhesive includes antibacterial agents, flame retardants, and colorants ([0061]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an antibacterial agent, flame retardant, and colorant in any polyurethane layer, including those of the first and second adhesive layers and the first and second bonding layers, in order to provide a layer having antibacterial properties, decreased risk of flammability, and a desired color. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Veiga (US 2003/0060104 A1) as applied to claim 1 above and further in view of Camacho et al. (Basis and Applications of Silicon Reinforced Adhesives, “Camacho”).
With respect to claim 6, while Veiga discloses the polyurethane adhesive includes additives such as finely ground silica, Veiga does not explicitly disclose the particle size of the silica.
Camacho teaches adding silica to polyurethane adhesives improves the adhesion properties, provides hydrophilic properties, and acts as a rheological agent, controlling the viscosity, thixotropic, and acting as an emulsifying agent and sedimentation control (pages 1-2, “Also the use of nanoparticles… With the [pyrogenic silica], it has been found… and sedimentation control”). The silica particles are nanoparticles having a particle size ranging from 10-1000 nm (pages 3-4, “Silicon nanoparticles can exhibit… These can vary in size, with particles ranging from just over 10 nm to some 1000 nm in their wide range of applications… The most used in polyurethanes adhesives reinforced with silicon nanoparticles is the fumed silica…”). Camacho further teaches such adhesives are used in textiles and automobiles (page 5, “Adhesive technology has been of great importance in the construction industry, paints, electronics, footwear and textiles, automobiles, food, among others”).
Veiga and Camacho are analogous inventions in the field of polyurethane adhesives containing silica additives.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane adhesive of Veiga to contain silica nanoparticles as taught by Camacho in order to enhance the adhesion properties and to provide hydrophilic properties (Camacho, pages 1-2, “Also the use of nanoparticles… With the [pyrogenic silica], it has been found… and sedimentation control”).
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 102285185 A, “Li”). It is noted that the disclosure of Li is based off a machine translation of the reference included with this action.
With respect to claims 1 and 5, Li discloses an article having a fabric layer with a layer of adhesive coating outside the fabric and a TPU film layer attached to the fabric layer via the adhesive coating (page 1, “According to the above-mentioned technical problems, the present invention proposes a high-adhesion TPU coated fabric, which is composed of a fabric layer (1) and a TPU film layer (2), and the fabric layer (1) includes a layer of adhesive coating outside the fabric. The layer (1) and the TPU film layer (2) are firmly connected by means of a high-adhesion adhesive layer”). The TPU film layer corresponds to the claimed bonding layer; the adhesive coating corresponds to the claimed adhesive layer; the fabric layer corresponds to the claimed three-dimensional fabric layer having a first surface and a second surface opposite to each other. The high-adhesion adhesive layer, i.e. adhesive layer, is a semi-thermosetting polyurethane, i.e. a thermosetting polyurethane (page 1, “The component of the high-adhesion adhesive layer is a semi-thermosetting polyurethane…”). Li further discloses the fabric may be double-sided, in which case the fabric is coated again with the TPU (pages 2-3, “When a double-sided TPU-coated fabric is required, coat the fabric surface of the single-sided TPU-coated fabric made above with … TPU again to form a high-adhesion double-sided TPU-coated fabric”). Thus, the first TPU coating corresponds to the first bonding layer, the first adhesive coating corresponds to the first adhesive layer, the fabric corresponds to the three-dimensional fabric layer, the second adhesive coating corresponds to the second adhesive layer, and the second TPU coating corresponds to the second bonding layer presently claimed.

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Hayes (US 2004/0058603 A1) discloses a laminated tarp having a fabric layer sandwiched between two layers of a polymeric material comprising a vinyl (co)polymer and a polyurethane material, and having a thermosetting adhesive layer between the polyurethane material and the fabric layer (Abstract, [0001], [0048-0070]). The fabric has a fiber size of 100-1800 denier ([0087]).
Chan et al. (KR 10-2010-0021760 A, disclosure based off machine translation of reference included with this action) discloses a polyurethane membrane having a nylon or polyester fabric textile layer 10 coated on both sides with a polyurethane adhesive layer 20, which has a thermoplastic polyurethane resin layer 30 formed on both sides of the layer 20 (Abstract, Fig. 1).
Hu et al. (CN 112318977 A, disclosure based off machine translation of reference included with this action) discloses a TPU composite fabric having a TPU film, a first adhesive layer, a nylon cloth (i.e., fabric layer), a second adhesive layer, and a flame-retardant TPU film (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787                                                                                                                                                                                                        
/JOHN D FREEMAN/Primary Examiner, Art Unit 1787